Citation Nr: 0308782	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  98-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The appellant served on active duty from July 1973 to 
September 1974.  He served in the National Guard or the 
United States Army Reserves in July 1973 and from September 
1978 to June 1997, with multiple periods of active duty for 
training and inactive duty for training, not all of which 
have been verified.

These matters come to the Board of Veterans' Appeals (the 
Board) on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to service connection for 
coronary artery disease and chronic obstructive pulmonary 
disease.  

In September 2001, the Board remanded this case to the RO for 
additional evidentiary development.  Such development has 
been accomplished to the extent possible, considering that 
the appellant's current whereabouts are unknown.  The claims 
folder has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The appellant did not become disabled from an injury, a 
myocardial infarction, cardiac arrest, or a cerebrovascular 
accident that occurred or was aggravated in the line of duty 
while on inactive duty for training in May 1996.

2.  Chronic obstructive pulmonary disease pre-existed the 
appellant's active duty for training in July 1996 and the 
appellant did not become disabled due to the aggravation of 
chronic obstructive  pulmonary disease in the line of duty 
during that period of active duty for training.




CONCLUSIONS OF LAW

1.  The appellant's May 1996 inactive duty for training does 
not constitute active military service, the appellant does 
not have the status of a veteran for the May 1996 inactive 
duty for training, and he is not eligible for compensation 
benefits based on such training.  38 U.S.C.A. §§ 101(2), 
101(22), 101(23), 101(24), 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.6, 3.303 (2002).

2.  The July 1996 active duty for training does not 
constitute active military service, the appellant does not 
have the status of a veteran for the July 1996 active duty 
for training, and he is not eligible for compensation 
benefits based on that training.  38 U.S.C.A. §§ 101(2), 
101(22), 101(23), 101(24), 1131, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.6, 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to VA compensation 
benefits because he was diagnosed with coronary artery 
disease while on inactive duty for training in May 1996 and 
because he was treated for chronic obstructive pulmonary 
disease while on active duty for training in July 1996.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the 
appellant's claim.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002) Dyment v. Principi, 287 F.3d 
1377, 1385 (Fed. Cir. 2002).  For reasons expressed below, 
the Board finds that development of the issues on appeal has, 
to the extent possible, proceeded in accordance with the law 
and regulations.

At the outset of its discussion, the Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that the VCAA is not applicable in cases in 
which the outcome is mandated by the law, rather than the 
facts.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning 
v. Principi, 16 Vet. App. 534, 542-3 (2002).  To the extent 
that the outcome of this appeal hinges on the law (i.e. the 
appellant's status as a veteran), the VCAA is inapplicable.  
However, because the facts may have a bearing on the outcome 
of this appeal the Board will provide a thorough VCAA 
discussion immediately below.
  
Duty to notify

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The RO informed the appellant of the evidence needed to 
substantiate his claim in July 1997 by instructing him to 
identify and provide authorizations for the release of 
medical records for all medical care providers who had 
treated him for the claimed disabilities during and since his 
separation from service.  The RO informed him that although 
VA would request the medical records he identified, it was 
his responsibility to see that the records were provided to 
the RO.  The RO provided the appellant a statement of the 
case in October 1997 and supplemental statements of the case 
in August 2000 and September 2000.  In those documents the RO 
informed him of the regulatory requirements for establishing 
service connection, and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  

In the September 2001 remand the Board informed the appellant 
of the conflicts in the available evidence, the evidence 
required to resolve those conflicts, and the additional 
evidence needed to substantiate his claim.  

Crucially, following the Board's remand, in an October 2001 
notice the RO informed him of the provisions of the VCAA, the 
specific evidence required to establish service connection 
for the claimed disabilities, what VA would do to assist him 
in developing the evidence, and what he was required to do in 
order to substantiate his claims.  The RO instructed him to 
identify any evidence that was relevant to his claims, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  On 
receipt of that information and the signed authorizations, 
the RO would obtain the identified evidence.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  The October 2001 notice was sent to the appellant's 
latest address of record, and was not returned by the United 
States Postal Service as undeliverable.  The appellant did 
not respond to that notice, and indeed it appears that he has 
not communicated with the RO since June 1998.

The RO sent the appellant a supplemental statement of the 
case in January 2003 in which the RO informed the appellant 
of the provisions of the VCAA in terms of VA's duty to notify 
him of the evidence required to substantiate his claim and 
the relative responsibilities of the appellant and VA in 
developing the evidence.  The January 2003 supplemental 
statement of the case was mailed to the same address as the 
October 2001 notice, and was returned by the Postal Service 
as undeliverable.  The RO tried to obtain a current address 
for the appellant, but a viable address could not be located.  
The whereabouts of the appellant are, therefore, unknown.  
For that reason any further effort to notify the appellant of 
the evidence needed to substantiate his claim would be 
futile.



It is well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts.  If he 
does not do so, "there is no burden on the part of the VA to 
turn up heaven and earth to find him."  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993). Clearly, the appellant has not 
complied with this predicate burden. 

Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the appellant obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The appellant is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The Board notes that the service medical records pertaining 
to the appellant's active duty from July 1973 to September 
1974 were received at the RO in March 1975, in conjunction 
with a prior claim for service connection.  The RO provided 
the appellant with a copy of those service medical records in 
September 1983.  Since September 1983, however, the service 
medical records have been lost, in that the envelope that 
contained the records is still in the appellant's claims 
file, but the actual records are missing.

Following the Board's September 2001 remand the RO attempted 
to obtain additional service medical records from the 
National Personnel Records Center (NPRC), but none could be 
located.  In February 2002 the RO informed the appellant that 
the original service medical records, which had been in his 
claims file, could not be located.  The RO then asked him to 
provide copies of the records that he had obtained in 
September 1983.  The appellant did not respond to the 
February 2002 letter, nor was in returned by the Postal 
Service as undeliverable.  The result is that none of the 
appellant's service medical records pertaining to his active 
duty are available for consideration.  

The appellant does not, however, appear to claim that his 
heart or respiratory disease were incurred when he was on 
active duty from July 1973 to September 1974.  Rather, he 
contends that both disorders had their onset while he was on 
inactive duty for training in 1996 with the Indiana National 
Guard.  Thus, the loss of the service medical records from 
the appellants period of active duty in 1973-4, although 
regrettable, has no bearing on the outcome of this appeal. 

In a claim for compensation benefits the duty to assist 
includes providing a VA medical examination and/or obtaining 
a medical opinion if VA determines that such an examination 
or opinion is necessary to make a decision on the claim.  A 
medical examination or opinion is necessary if the 
information and evidence of record is not sufficient for VA 
to make a decision on the claim, but: (1) contains competent 
lay or medical evidence of a currently diagnosed disability 
or persistent or recurrent symptoms of disability; (2) 
establishes that the appellant suffered an event, injury, or 
disease in service, or during any applicable presumptive 
period; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).

The RO has obtained the service personnel and medical records 
pertaining to the appellant's National Guard service, and the 
VA and private treatment records that he identified.  The RO 
also provided him a VA medical examination in August 1997.

The available evidence indicates that following diagnoses of 
coronary artery disease in May 1996 and chronic obstructive 
pulmonary disease in June 1996, the appellant had an 
additional period of active duty for training in July 1996.  
During the active duty for training he was hospitalized due 
to chest pains and shortness of breath, which were attributed 
to the chronic obstructive pulmonary disease.  As will be 
shown below, service connection for coronary artery disease 
and chronic obstructive pulmonary disease cannot be 
established based on the onset occurring during a period of 
inactive duty for training because such impairments 
constitute diseases, not injuries.  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(a) (2002).  Service connection 
may be appropriate, however, if the pre-existing diseases 
were aggravated during the period of active duty for training 
in July 1996, in that service connection can be established 
for disabilities arising from diseases or injuries incurred 
in or aggravated during a period of active duty for training.

The existing medical evidence includes medical opinions as to 
whether either claimed disability, coronary artery disease or 
COPD, was incurred in or aggravated during active military 
service.  Another VA medical examination and medical opinion 
could provide additional evidence as to whether either 
disorder was aggravated during active military service, but 
such an examination and opinion cannot be obtained because 
the whereabouts of the appellant are not known.  For that 
reason the disposition of the appellant's appeal will be 
based on the evidence currently of record, as is required by 
regulation.  See 38 C.F.R. § 3.655 (2002).

Relevant Law and Regulations

Status as a veteran

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2002).

Active military, naval, and air service includes full-time 
active duty; any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty; and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2002).  

Active duty, inter alia, means full-time duty in the Armed 
Forces, other than active duty for training.  38 U.S.C.A. 
§§ 101(21) (West 2002); 38 C.F.R. § 3.6(b) (2002).  Active 
duty for training, inter alia, means full-time duty in the 
Armed Forces performed by Reserves for training purposes or, 
in the case of members of the Army or Air National Guard of 
any state, full-time duty under section 316, 502, 504, or 505 
of Title 32.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. 
§ 3.6(c) (2002).

Inactive duty for training, inter alia, means duty (other 
than full-time duty) prescribed for Reserves by the Secretary 
concerned under section 206 of Title 37 or any other 
provision of law; or special additional duties authorized for 
Reserves by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned.  In the 
case of a member of the Army or Air National Guard of any 
state, such term means duty (other than full-time duty) under 
sections 316, 502, 503, 504, or 505 of Title 32.  38 U.S.C.A. 
§ 101(23) (West 2002); 38 C.F.R. § 3.6(c) (2002).

The statute pertaining to the types of disability for which 
service connection can be granted based on inactive duty for 
training was revised in November 2000 to provide that service 
connection may be established if the claimant incurs a 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident while on inactive duty for training.  See the 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 301(a), 114 Stat. 1852 (Nov. 1, 2000) 
(codified at 38 U.S.C.A. § 101(24) (West 2002).  Because the 
law changed during the pendency of the appellant's appeal, he 
is entitled to the more liberal definition of an in-service 
injury as defined in the revised statute.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).



Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002) [emphasis 
added by the Board].

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2002).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the claimant 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102 (2002).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that "when the 
positive and negative evidence relating to a claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Factual Background

As indicated above, the appellant's service medical records 
pertaining to his active duty from July 1973 to September 
1974 are not available for review in determining his 
entitlement to service connection.  He does not, however, 
appear to assert that coronary artery disease or chronic 
obstructive pulmonary disease are related to his period of 
active duty.  Rather, he contends that service connection 
should be established for the disorders because the symptoms 
initially became manifest during a period of inactive duty 
for training in May 1996, or were aggravated during active 
duty for training in July 1996.

The claims folder file includes medical records pertaining to 
the appellant's service in the National Guard, which are 
silent for any complaints or clinical findings pertaining to 
a heart disorder or COPD prior to May 1996.  Those records 
show that during a June 1995 periodic physical examination 
the appellant complained of a chronic cough, but no 
abnormalities were found on examination.

The appellant's National Guard unit certified that he was on 
inactive duty for training on May 4-5, 1996.  In a May 1996 
Statement of Medical Examination and Duty Status, the service 
department physician reported that on May 4, 1996, the 
appellant developed substernal chest pain while working on 
the firing range, which the examining physician diagnosed as 
bronchitis.  The physician found that that disorder was not 
incurred in the line of duty, in that the condition was pre-
existing.  The appellant was then hospitalized at a private 
hospital.  In that document the appellant's unit commander 
found that when the symptoms occurred the appellant was 
present for duty in inactive duty for training under 32 
U.S.C. § 502.

In a May 1996 Report of Investigation, Line of Duty and 
Misconduct Status, the National Guard Bureau determined that 
the severe chest pain that the appellant experienced on May 
4, 1996 was due to a disease, not an injury, and occurred 
while he was on inactive duty for training pursuant to 32 
U.S.C. 502.  The National Guard Bureau also determined that 
the illness was not incurred in the line of duty, in that the 
disorder existed prior to National Guard training and was not 
aggravated by such training.

Medical records from Johnson Memorial Hospital and Community 
Hospital show that on admission on May 4, 1996, the appellant 
denied having any previous health problems, although he 
smoked at least a pack of cigarettes a day.  He was then 
admitted to the hospital to rule out a myocardial infarction.  
His past medical history was negative except for chronic 
bronchitis and a strong family history of premature cardiac 
disease.  An electrocardiogram (EKG) at that time was 
negative for an acute injury or ischemia.

During a cardiac consultation on May 6, 1996, the appellant 
reported having had chest pain with exertion since 1991.  An 
exercise treadmill thallium test later in May was strongly 
positive for ischemia, and coronary angiography revealed 
partial blockage of three major arteries.  The appellant 
continued to experience angina on maximum medical therapy, 
and coronary catheterization with angioplasty was conducted 
on May 24, 1996.  In preparation for the angioplasty, the 
appellant's physician found on May 22, 1996 that there was no 
history of a prior myocardial infarction, no sign of 
congestive heart failure, and no evidence of a 
cerebrovascular accident.  In the hospitalization report 
documenting the angioplasty the physician stated that the 
appellant had severe previous old coronary artery disease.  
Following the angioplasty the appellant continued to receive 
medical treatment for coronary artery disease.  

The appellant was hospitalized at the St. Francis Hospital 
and Health Center in June 1996 due to complaints of chest 
pain.  An X-ray study of the chest at that time revealed 
evidence of chronic obstructive pulmonary disease.  The 
appellant's respiratory problems were then diagnosed as 
chronic obstructive pulmonary disease.

A July 1996 Statement of Medical Examination and Duty Status 
shows that while on active duty for training on July 16, 
1996, the appellant complained of shortness of breath and 
reported to sick call.  The service department physician 
determined that the shortness of breath was due to coronary 
artery disease and chronic obstructive pulmonary disease that 
were not incurred in the line of duty, and that the disorders 
were not "military related".  The appellant's unit commander 
found that at the time the illness occurred the appellant was 
present for duty for active duty for training authorized 
pursuant to 32 U.S.C. 503 from July 12, 1996, to July 27, 
1996.  After hospitalization at a private hospital the 
appellant was returned to his home station on July 22, 1996.

Service department treatment records show that the appellant 
was treated for chronic obstructive pulmonary disease on July 
13, 1996.  Treatment records from the Georgia Baptist Medical 
Center indicate that on July 16, 1996, the appellant 
complained of shortness of breath that was not relieved by 
the use of his usual inhaler.  His symptoms improved with 
Ventolin aerosol treatments, and his symptoms were attributed 
to acute reactive airway disease.

In an August 1996 Report of Investigation, Line of Duty and 
Misconduct Status the National Guard Bureau determined that 
the illness the appellant experienced on July 16, 1996, was 
due to a disease, and not an injury.  The report indicated 
that at that time the appellant was on active duty for 
training as authorized by 32 U.S.C. 503, which was scheduled 
for July 12-27, 1996.  While on guard duty in Atlanta, 
Georgia (for the Olympic Games), the appellant was performing 
his assigned duties when he complained of shortness of 
breath.  Those symptoms resulted in a medical diagnosis of 
COPD and a history of a cardiac stent.  The National Guard 
Bureau determined that the illness had occurred in the line 
of duty, in that it had existed prior to entry but was 
aggravated during active duty for training.  It was then 
recommended that he undergo an evaluation to determine his 
fitness for retention in the National Guard.

A medical evaluation board (MEB) was convened in January 
1997, at which time the MEB established the following 
diagnoses:  non-obstructive two-vessel coronary artery 
disease, chronic obstructive pulmonary disease, and 
hyperlipemia.  The MEB determined that the three illnesses 
did not exist prior to service, and the appellant's status 
was referred to a Physical Evaluation Board (PEB).  In April 
1997 the PEB determined, based on a review of the appellant's 
medical records, that there was no relationship between 
coronary artery disease or chronic obstructive pulmonary 
disease and the appellant's military service, that the 
disorders pre-existed active military service, and that they 
were not aggravated during any period of active military 
service.  The appellant was separated from the National Guard 
in June 1997.
Analysis

1.  Entitlement to service connection for coronary artery 
disease.

Because coronary artery disease is a disease, and not an 
injury, the appellant's entitlement to service connection for 
the disorder is dependent upon a finding that he incurred a 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident during the May 1996 inactive duty for training.  See 
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2002), 
which have been discussed by the Board in the law and 
regulations section above.  

The medical records pertaining to the appellant's 
hospitalization in May 1996 indicate that a myocardial 
infarction was ruled out, based on EKG analysis and serial 
cardiac enzyme studies.  Subsequent EKGs did not reveal that 
a myocardial infarction had occurred.  The appellant's 
treating physician found on May 22, 1996, that the appellant 
had no history of a myocardial infarction or cerebrovascular 
accident.

The Board notes that in a January 1997 report D.O.K., M.D., 
described the appellant's heart disorder as coronary artery 
disease, status post myocardial infarction.  Dr. K. did not, 
however, indicate when the myocardial infarction had 
occurred.  Although the medical records show that the 
appellant was hospitalized multiple times due to chest pain, 
the records do not document the occurrence of a myocardial 
infarction at any time.  In any event, the medical evidence 
does not establish or even suggest that the appellant did in 
fact suffer a myocardial infarction while on inactive duty 
for training on May 4-5, 1996.

In an April 1997 report Dr. K. responded to a question, 
apparently from the appellant, as to whether the coronary 
artery disease had pre-existed the appellant's entrance into 
military service.  Dr. K. provided the opinion that it had 
not.  It is not clear from that opinion, however, whether Dr. 
K. was referring to the appellant's entrance on active duty 
in 1973, the beginning of his Army National Guard service in 
September 1978, or his performance of inactive duty for 
training in May 1996.  Whether the coronary artery disease 
existed prior to military service is not, however, critical 
to the issue being decided.  There is no evidence showing 
that the coronary artery disease initially became manifest 
during active duty or active duty for training, nor does the 
appellant so claim.  He contends that service connection is 
warranted because the disorder occurred during a period of 
inactive duty for training.  

Although the existence of coronary artery disease was 
initially documented while the appellant was on inactive duty 
for training, the occurrence of a this disease in connection 
with such service is not sufficient to support a grant of 
service connection, in that service connection cannot be 
established for a disease based on the disease being incurred 
during inactive duty for training.  See Brooks v. Brown, 
5 Vet. App. 484 (1993).  That is, because the evidence shows 
that the appellant did not become disabled due to an injury, 
a myocardial infarction, cardiac arrest, or a cerebrovascular 
accident during his inactive duty for training in May 1996, 
such inactive duty for training cannot constitute a basis for 
service connection.  
The appellant is not considered under the law to be a 
"veteran" as to that period of service, and he is not 
eligible for compensation benefits based on that training. 
See Harris v. West, 13 Vet. App. 509, 511 (2000) (per 
curium); see also Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) [the fact that a claimant has established status 
as a veteran based on other periods of military service does 
not obviate the need to establish status as a veteran for the 
period during which the claimed injury or disease occurred].  

In short, based on the law as applied to the facts, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for coronary 
artery disease.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for COPD.

The evidence shows that a diagnosis of chronic obstructive 
pulmonary disease was made in June 1996.  The Board finds, 
therefore, that the respiratory disorder existed prior to the 
appellant's active duty for training in July 1996.  Although 
his complaint of chest pain during his inactive duty for 
training in May 1996 was initially assessed as bronchitis, 
service connection cannot be established based on that 
finding because bronchitis is a disease, not an injury.

The evidence also shows that the appellant was hospitalized 
for the treatment of chronic obstructive pulmonary disease 
while on active duty for training in July 1996.  Because the 
respiratory disease existed prior to the July 1996 active 
duty for training, an award of service connection for that 
disorder would be dependent on a finding that the disorder 
was aggravated during the limited period of active duty for 
training.

The relevant evidence as to that issue includes the finding 
of the National Guard Bureau in August 1996 that the disorder 
was aggravated during service, and the finding by the PEB in 
April 1997 that it was not.  The finding by the National 
Guard Bureau was apparently based on the report of 
hospitalization in July 1996, without benefit of review of 
the medical records documenting the status of the chronic 
obstructive pulmonary disease following that hospitalization.  
The Board notes in this regard that evidence that the 
appellant became symptomatic during active duty for training 
is not sufficient to establish aggravation of a pre-existing 
disorder, in the absence of evidence showing an increase in 
the underlying disease.  See Davis, 276 F.3d at 1345.

The determination by the PEB in April 1997 constituted a 
formal adjudication by the service department component 
responsible for the ultimate decision regarding the status of 
the appellant's disabilities, including appeals by the 
appellant, and was based on review of all his medical 
records.  The Board finds, therefore, that the determination 
made by the PEB is more probative than that made in August 
1996 by the National Guard Bureau.  See Wensch, 15 Vet. App. 
at 368 [it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases for 
doing so].  

As the Board observed in connection with its discussion of 
the VCAA, above, although it is conceivable that more recent 
treatment records, further examination of the appellant 
and/or a medical opinion would shed additional light on this 
matter, the appellant's current whereabouts are unknown.  

Because the most probative evidence shows that chronic 
obstructive pulmonary disease was not aggravated during the 
limited period of active duty for training in July 1996, the 
Board finds that the appellant is not considered to be a 
"veteran" as to that period of service, and he is not 
eligible for compensation benefits based on that training.  
Harris, 13 Vet. App. at 511.  For those reasons the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to service connection for chronic 
obstructive pulmonary disease.  The benefit sought on appeal 
is accordingly denied.


ORDER

The claim of entitlement to service connection for coronary 
artery disease is denied.

The claim of entitlement to service connection for chronic 
obstructive pulmonary disease is denied.




________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

